{¶ 1} The discretionary appeal is denied.
{¶ 2} The cross-appeal is accepted.
{¶ 3} That portion of the judgment of the court of appeals that is the subject of the cross-appeal is reversed on the authority of Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256.
John S. Coury, for appellant and cross-appellee.
Gallagher, Sharp, Fulton & Norman, Timothy J. Fitzgerald, John T. Murphy and Richard C.O. Rezie, for appellees and cross-appellants Buckeye Union Insurance Company and CNA Insurance Company.
Moyer, C.J., Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.